Citation Nr: 0725752	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-20 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1960 to April 
1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  

The veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in September 2006.  A 
transcript of the hearing is associated with the claims file.  
It is of note that, subsequent to the veteran's September 
2006 hearing, the veteran presented additional documentary 
evidence for the Board's review, along with a waiver of 
initial review of such evidence by the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  It is not shown by competent and probative evidence that 
the veteran has bilateral hearing loss or tinnitus 
attributable to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).

2.  The criteria for entitlement to service connection for 
tinnitus are not met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in January 2006, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, both the initial VCAA notice, dated January 17, 
2006, and the Dingess/Hartman notice, dated March 20, 2006, 
were given prior to the appealed AOJ decision, dated March 
30, 2006.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a VA examination, obtaining a medical nexus 
opinion as to the severity and etiology of his disabilities, 
and by affording him the opportunity to give testimony before 
the Board.  In September 2006, the veteran appeared and 
testified before the undersigned Veterans Law Judge for a 
Travel Board Hearing.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.  Therefore, the Board now turns to the merits of 
the veteran's claims.

The veteran contends that his bilateral hearing loss and 
tinnitus are due to in-service noise exposure.  The veteran 
avers that although his Military Occupation Specialty was 
that of a clerk typist, he was also in charge of loading 
105mm Howitzers during field exercises.  During these 
exercises, he stood next to the Howitzers while they were 
being fired.  The veteran states that during the exercises he 
was neither required to, nor offered to wear hearing 
protection.  At the hearing, the veteran testified that his 
hearing loss and tinnitus began in service.  The veteran 
seeks service connection for both hearing loss and tinnitus 
as directly resulting from his in-service duties.  

In October 2006, the veteran submitted statements from his 
wife and other relatives which described the impact of the 
veteran's hearing loss on the family.  His wife indicated 
that they married while he was in service and that his 
hearing problems began even before they were married.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.       See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Where a veteran had active service for ninety (90) days or 
more and certain chronic diseases, including sensorineural 
hearing loss, are manifest to a compensable degree of 10 
percent or more within the first year following separation 
from service, service connection will be presumed for the 
condition.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

A review of the service medical records (SMRs) reveals that 
at the time of the enlistment examination in March 1960, 
there was no reference to hearing loss or tinnitus.  The 
enlistment record reflects the veteran's hearing as 15/15 
whispered voice in each ear.  The SMRs reflect an October 
1960 diagnosis of a left ear infection and a March 1961 
treatment for fungus in both ears.  Also, in September 1961, 
the SMRs reflect treatment for a left ear polyp.  The 
veteran's discharge examination was unremarkable with respect 
to any hearing loss or tinnitus, except for the notation of a 
decibel loss of 35 at 4,000 Hertz in the left ear and a 
remark noting heavy scarring in the left ear drum. 

Between November 1969 and October 1992, the veteran sought 
treatment to irrigate wax buildup in his ears.  There is no 
indication from the records that the veteran sought any 
treatment for hearing loss or tinnitus during that time 
period.  

In March 2006, the veteran underwent a VA audiological 
examination, and puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
55
70
LEFT
10
50
70
75
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

After reviewing the claims file, including the SMRs, and 
after conducting the examination, the VA examiner opined that 
"it is not likely that the veteran's current hearing loss is 
related to military noise exposure."  The examiner further 
opined that it was unlikely that the veteran's tinnitus was 
related to military noise exposure because the veteran 
reported the onset of tinnitus occurred 10 years prior to the 
VA examination.  

In October 2006, the veteran underwent private audiological 
testing.  The audiologist diagnosed the veteran has having 
asymmetric sensorineural hearing loss.  In his report, he 
described the veteran's military noise exposure and treatment 
for an ear infection.  He included two question marks in the 
section describing the veteran's audiological history.  There 
is no indication that the audiologist reviewed the veteran's 
claims folder before examining him.  The audiologist did not 
opine as to whether the veteran's hearing loss and tinnitus 
may have been caused by service.
  
A longitudinal review of the evidence of record shows no 
medical evidence of the veteran having bilateral hearing loss 
under 38 C.F.R. § 3.385 or tinnitus while in service, or for 
years thereafter.  The Board recognizes that there is a 
decibel loss of 35 at 4,000 Hertz in the left ear shown at 
service separation.  The threshold for normal hearing is from 
0 to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).   Nevertheless, the findings at service 
separation do not meet the requirement that is recognized as 
a hearing loss disability by regulation.  38 C.F.R. § 3.385.

To the extent the veteran is contending that he has had 
hearing loss and tinnitus since service, his contentions are 
outweighed by negative post- service medical evidence 
including his failure to seek treatment for over 40 years 
after discharge from service.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom Maxson v. Gober, 230 
F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints]; See also Forshey v. 
Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative 
evidence" could be considered in weighing the evidence].  As 
such, the Board finds that there is no evidence of a 
continuity of symptomatology to relate his current complaints 
of hearing loss and tinnitus to in-service noise exposure.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The veteran's statements are insufficient to establish a 
relationship between current complaints and an 
injury/disability that allegedly occurred during the 
veteran's period of service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (Laypersons are not competent to 
offer medical opinions).  While the Board appreciates the 
letters submitted by the veteran's wife and family members, 
they are equally not competent to offer medical opinions as 
to the etiology of the veteran's hearing loss and tinnitus.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In this case, the VA 
examiner provided a competent medical opinion as to the 
etiology of the claimed disabilities.  Additionally, the VA 
examiner reviewed the veteran's claims file, along with his 
SMRs when opining that the veteran's hearing loss and 
tinnitus were not likely due to in-service noise exposure.  
This opinion is of high probative value.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994) (Greater weight may be 
placed on one physician's opinion over another depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence).

There is no medical opinion or evidence to the contrary.  
Although the private examiner in October 2006 noted the 
veteran's history of reported noise exposure in the "patient 
history" portion of the examination, there was no nexus 
opinion provided by this examiner.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence").   Therefore, the 
Board finds that there is no competent or probative evidence 
that bilateral hearing loss and tinnitus were incurred during 
service or within a year of discharge from service.  Thus, 
the Board must deny service connection for both claims on a 
direct and presumptive basis.  




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


